DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Linn (20090308494).
Regarding claim 1, Linn discloses a touchless beverage dispensing valve assembly, comprising: 
a nozzle (78); 
a valve (35) coupled upstream of the nozzle, the valve configured to control a flow of a substance through the valve to the nozzle (par. 0006); 
a solenoid (par. 0006) operatively connected to the valve and configured to operate the valve between an open condition and a closed condition; 
a trigger sensor (46) comprising an optical sensor (par. 0006) and a controller (68) executing a trigger sensor control module to receive an output from the optical sensor (par. 0051), and operate the solenoid to control the valve between an open 
a feedback device (45) that selectively provides a visual indication of each of a stand-by condition (LEDs pulsed at reduced brightness; par. 0009), a detection of a receptacle beneath the nozzle (LEDs at full brightness; par. 0009), and an active dispensing operation (green LED; par. 0036).
Regarding claim 2, the controller is configured to operate the feedback device to produce the visual indications based upon a current output of the optical sensor and at least one time since initiation of a current operational state of the valve assembly (par. 0009 and 0036).
Regarding claim 3, the optical sensor is a photoelectric sensor (par. 0006).
Regarding claim 4, the controller is configured to operate the feedback device to provide the visual indication of the stand-by condition when the current output of the optical sensor comprises a baseline output signal (par. 0009).
Regarding claim 5, the controller is configured to operate the feedback device to provide the visual indication of the detection of the receptacle when the current output of the optical sensor deviates from the baseline output signal by a predetermined amount (par. 0009).
Regarding claim 6, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the controller is capable of operating the feedback device to provide the visual indication 
Regarding claim 7, the controller is configured to operate the solenoid to operate the valve to the open condition after the feedback device is operated to provide the visual indication of the active dispensing operation (par. 0051).
Regarding claim 8, the controller is capable of measuring an elapsed time that the valve is in the open condition because the controller includes a timer (par. 0007 and 0051) and the controller is further capable of operating the feedback device to provide a visual indication of the elapsed time because the controller controls the operation of the LEDs (par. 0051).
Regarding claim 9, the controller is configured to operate the solenoid to operate the valve to the closed condition upon either of a detected change in the current output of the optical sensor towards the baseline output signal or the elapsed time reaching a predetermined time (par. 0055).
Regarding claim 10, the controller is configured to receive and store a value representative of the baseline output signal through a calibration process (par. 0051).
Regarding claim 17, the substance is a beverage (par. 0005).
Regarding claim 18, the substance is ice (0008).
Regarding claim 19, Linn discloses a method of dispensing a beverage using the valve assembly of claim 1, the method comprising: receiving, with the controller, a current output from the optical sensor (par. 0048); determining that the current output is a baseline output (par. 0006); detecting a deviation from the baseline output in the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linn in view of Rosenlund et al. (20160368754).
Regarding claim 11, the valve assembly further comprising a trigger sensor housing (15 and 63; Fig. 5) surrounding the optical sensor.
Linn DIFFERS in that it does not disclose an optical sensor circuit board, wherein the optical sensor circuit board is communicatively connected to the optical sensor and produces the output. Attention, however, is directed to the Rosenlund reference, which discloses an optical sensor circuit board (module 108; par. 0059-0062 and 0100), wherein the optical sensor circuit board is communicatively connected to the optical sensor and produces the output (par. 0062). Rosenlund teaches that the optical sensor circuit board improves the ability of object detection systems to accurately detect the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Linn reference in view of the teachings of the Rosenlund reference by employing a sensor circuit board for the purpose of improving the accuracy of the object detection system.
Regarding claim 12, the trigger sensor housing comprises a curved exterior wall (15 of Linn; Fig. 3 of Linn), the curved wall configured to fit partially about the nozzle (Fig. 1 of Linn).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linn in view of Rosenlund et al. as applied to claim 12 above, and further in view of Hershberger et al. (20130314244).
Regarding claim 13, the valve assembly further comprising: a base plate (15 of Linn) configured to be positioned about the nozzle and configured to retain the controller and the feedback device (Fig. 9 of Linn).
The modified Linn DIFFERS in that it does not disclose wherein the trigger sensor housing further comprises a plurality of retainer clips configured for resilient deformation to retain the trigger sensor housing to the base plate. Attention, however, is directed to the Hershberger reference, which discloses a sensor housing comprising a plurality of retainer clips configured for resilient deformation to retain the sensor housing to a base plate (par. 0043).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Linn reference .
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linn in view of Rosenlund et al. and Hershberger et al. as applied to claim 13 above, and further in view of Rodrian (20070158359).
Regarding claim 14, the trigger sensor housing comprises a retainer bar (65 of Linn) configured to secure the optical sensor and the optical sensor circuit board within the trigger sensor housing. 
Linn DIFFERS in that it does not disclose retainer recesses on interior faces of walls of the trigger sensor housing. Attention, however, is directed to the Rodrian reference, which discloses retainer recesses (housing slots in par. 0055) on interior faces of walls.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Linn reference in view of the teachings of the Rodrian reference by employing recesses as claimed because it is a well-known method for quickly attaching a circuit board to a housing.
Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linn in view of Shivam et al. (20190272042).
Regarding claim 15, the optical sensor is a first optical sensor (46), wherein the first optical sensor is arranged to project light energization at a region below the nozzle (Fig. 1), wherein the output from the first optical sensor is a first output.
Linn DIFFERS in that it does not disclose the trigger sensor comprises a second optical sensor, and the second optical sensor is arranged to project light energization at 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Linn reference in view of the teachings of the Shivam reference by employing a second optical sensor for the purpose of allowing a user to control the dispenser using their hands (par. 0004 of Shivam).
Regarding claim 16, the controller is configured to interpret a deviation in the first output from a first baseline output of the first optical sensor as a presence of a receptacle below the nozzle (par. 0051 of Linn) and the controller is configured to interpret a deviation in the second output from a second baseline output as a user gesture (par. 0034 of Shivam), wherein the controller is configured to operate the feedback device to provide the visual indication of the active dispensing operation (par. 0036 of Linn) and to operate the solenoid to operate the valve in the open condition upon concurrent detection of the presence of the receptacle below the nozzle (par. 0051 of Linn) and the user gesture (par. 0034, 0038, 0039, and 0058 of Shivam).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linn in view of Cochran et al. (20090178728).
Regarding claim 20, the method further comprising: operating the solenoid to operate the valve to the closed condition upon either of a detected change in the current output of the optical sensor towards the baseline output or the elapsed time reaching a predetermined time (par. 0051).
Linn DIFFERS in that it does not disclose measuring an elapsed time that the valve is in the open condition; operating the feedback device to provide a visual indication of the elapsed time. Attention, however, is directed to the Cochran reference, which discloses measuring an elapsed time that a valve is in the open condition (par. 0010); operating the feedback device to provide a visual indication of the elapsed time (par. 0044).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Linn reference in view of the teachings of the Cochran reference by measuring an elapsed time that the valve is open for the purpose of controlling the amount of fluid dispensed into the container.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNELL ALAN LONG whose telephone number is (571)270-5610. The examiner can normally be reached Mon - Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONNELL A LONG/Primary Examiner, Art Unit 3754